Citation Nr: 0510534	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the removal of the 
right testicle.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for degenerative disc disease of lumbar and 
cervical spine.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a right foot injury.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The appellant served with the Arkansas National Guard from 
February 1978 to October 1993.  He had active duty for 
training from March 1978 to June 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which, among other things, denied 
the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant did not have his right testicle removed 
during active duty or as a consequence of an injury during 
active duty or active duty for training.

3.  The Board denied entitlement to service connection for 
degenerative disc disease of the lumbar and cervical spine 
and for residuals of a right foot injury in a May 2001 
decision.  The appellant appealed that decision and the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's decision in July 2002.

4.  Evidence submitted since the time of the Board's May 2001 
decision denying service connection for a back and neck 
disability and for residuals of a right foot disability does 
not relate to an unestablished fact necessary to substantiate 
the claims.

5.  The appellant withdrew his appeal of a claim seeking 
entitlement to service connection for residuals of a left 
knee injury at his May 2004 videoconference hearing before 
the Board.


CONCLUSIONS OF LAW

1.  A right testicle injury was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Evidence received since the May 2001 decision of the 
Board denying entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine 
and for residuals of a right foot injury is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The May 2001 decision of the Board is final; the claims 
of entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine and for residuals of 
a right foot injury are not reopened.  38 U.S.C.A. §§ 1131, 
7104 (West 2002).

4.  The appellant having withdrawn his appeal seeking 
entitlement to service connection for residuals of a left 
knee injury, there are no remaining allegations of error of 
fact or law for appellate consideration with respect to the 
claim of whether new and material evidence has been submitted 
to reopen the previously denied claim of entitlement to 
service connection for a left knee disability.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

At a videoconference hearing before the Board on May 12, 
2004, the appellant withdrew his appeal of the RO's denial of 
entitlement to service connection for a left knee injury.  
The transcript of the hearing reduced this intention to 
writing.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a appellant, it ceases to exist; it is no longer pending 
and it is not viable).  

As of May 12, 2004, the Board had not issued a final decision 
with respect to the claim withdrawn by the appellant.  
Therefore, his withdrawal of this issue is valid.  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d).  Accordingly, because the appellant clearly 
expressed his desire to terminate his appeal of the RO's 
denial of entitlement to service connection for a left knee 
injury, because he did so in writing, and because the Board 
had not promulgated a decision on his appeal at the time of 
his withdrawal of the appeal, the legal requirements for a 
proper withdrawal have been satisfied.  38 C.F.R. 
§ 20.204(b).  As such, further action by the Board on this 
particular matter is not appropriate and the appellant's 
appeal is dismissed.

II.  New and Material Evidence

In May 2001, the Board denied service connection for 
degenerative disc disease of the lumbar and cervical spine 
and for residuals of a right foot injury, finding that there 
was no evidence of such disorders having their origin during 
any period of active service.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in July 2002, the Court affirmed the 
Board's decision.  Thus, the Board's decision became final.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The appellant now seeks to reopen his claims for service 
connection for a chronic back and neck disorder and for a 
right foot disability.  The Board notes that the RO in this 
case implicitly reopened the appellant's claims by addressing 
the merits of the claims in its December 2002 rating 
decision.  The Board, however, is required to address the 
issue of reopening despite the RO's denial of service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(1996). 

Notwithstanding the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
after August 2001, such as the appellant's current claims, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of 
the evidence that has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in May 2001.  

At the time of the Board's May 2001 decision, the evidence of 
record showed that the appellant entered the Arkansas 
National Guard in 1978 without any complaints of disability.  
He complained in July 1978 of a previous right foot injury, 
but there was no evidence of follow-up treatment nor of 
disability at the time of discharge from service.  
Additionally, service medical records showed complaints of 
left side pain in June 1985 with the notation that he had 
been involved in a motor vehicle accident two weeks earlier.  
Private treatment records and records obtained from the 
Social Security Administration showed that the appellant 
injured his back and neck in accidents outside of his 
military life and that he had permanent disability as a 
result of those injuries.  Post-service treatment records 
also showed no complaints of foot disability.

Since the May 2001 Board decision, the appellant submitted a 
statement from a fellow serviceman reflecting his 
recollection of the appellant falling out of a truck during a 
two-week National Guard summer camp in 1985.  This gentleman 
stated that he recalled the appellant complaining of left 
knee pain for several days after the incident.  Additional 
treatment records obtained subsequent to the May 2001 final 
decision show continued treatment for complaints of back and 
neck pain, but no finding of a right foot disability.  And, a 
VA examination report dated in December 2002 reflects a 
normal examination of the right foot and diagnosis of post-
operative status fusion of the back and neck.

The appellant testified before the Board in May 2004 that he 
injured his right foot and his back and neck during service.  
The appellant testified with respect to current treatment for 
his back and neck disabilities and stated that he did not 
require treatment for his right foot.  He basically 
reiterated his assertion that all of his disabilities 
occurred during periods of active service.

Given the evidence as outlined above, the Board finds that 
the newly obtained evidence is certainly new in that it was 
not previously before agency decisionmakers.  It is not, 
however, deemed to be material because it does not relate to 
an unestablished fact necessary to substantiate the claims of 
entitlement to service connection.  Specifically, the 
appellant's testimony duplicates his previous assertions, his 
current treatment records show that he continues to have a 
chronic back disability, and the VA examination report shows 
the continued lack of objective findings of a right foot 
disability.  

The statement from the appellant's fellow serviceman is not 
material because he is not a medical professional.  As a 
layperson, he is not capable of opining on matters requiring 
medical knowledge, such as medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  Such lay evidence in and of itself is not 
sufficient to reopen a previously denied claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).

Consequently, even when presuming the credibility of all new 
evidence as is required by Justus v. Principi, 3 Vet. App. 
510, 513 (1992), the Board finds that the appellant has not 
submitted new and material evidence to reopen his claims.  As 
such, the claims of entitlement to service connection for 
degenerative disc disease of the lumbar and cervical spine 
and for residuals of a right foot injury are not reopened.

III.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).

The appellant seeks entitlement to service connection for the 
removal of his right testicle notwithstanding the fact that 
there is no evidence of a loss of ability to procreate.  He 
asserts that his right testicle began bothering him while on 
a weekend National Guard drill, that he was not allowed to 
seek treatment during his period of service, and that he 
sought treatment from a private facility the day after his 
weekend drill was completed. 

Service medical records do not show any complaints of right 
testicle pain nor has the appellant submitted any evidence 
from an alternative source corroborating his assertion that 
he complained of right testicle pain during service to anyone 
who would listen.  

Private treatment records show that the appellant sought 
treatment for torsion of the right testicle in June 1983, 
that the right testicle was removed, and that the appellant 
was treated several weeks later for tenderness in the scrotum 
following removal of the right testicle.  Treatment records 
do not include evidence of continued treatment for residuals 
of the testicle removal.

The appellant testified before the Board that he had 
submitted all relevant evidence to substantiate his claim.  
He stated that he had never been told by a physician that the 
state in which his testicle was found upon presenting for 
treatment in June 1983 was related to any activities 
performed during a period of active duty for training.  The 
appellant testified, however, that he has experienced 
soreness in his scrotum since about one year after the 
removal of his right testicle.

Following a complete review of the evidence as outlined 
above, the Board finds that the appellant's service medical 
records do not include any reference to complaints of right 
testicle pain to suggest that the appellant injured himself 
during active service.  As for the appellant's statements 
that he began having difficulties with his right testicle 
during service, the Board finds that, standing on their own, 
they are not sufficient to establish a relationship between a 
period of service and a subsequent diagnosis of torsion of 
the right testicle.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  As such, the Board finds that the 
appellant's claim of entitlement to service connection for 
the removal of his right testicle must be denied.

IV.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2002 and again in December 2003; he was 
also notified of the need to submit new and material evidence 
to reopen previously denied claims in a letter dated in 
September 2002.  The Board finds that the information 
provided to the appellant specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the appellant 
in obtaining evidence.  

The letters stated that (1) the evidence needed to 
substantiate the appellant's claims was, among other things, 
evidence that the appellant currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the appellant, and (3) the appellant is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence and affording him a physical 
examination.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the appellant's claims file, and the 
appellant does not appear to contend otherwise.  In fact, he 
testified before the Board in May 2004 that he did not have 
any additional evidence to submit.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for removal of the right testicle is 
denied.

New and material evidence having not been submitted, service 
connection for degenerative disc disease of the lumbar and 
cervical spine remains denied.

New and material evidence having not been submitted, service 
connection for the residuals of a right foot injury remains 
denied.

The claim of entitlement to service connection for residuals 
of a left knee injury having been withdrawn, the appeal of 
the denial of this issue is dismissed.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


